     Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 1 of 26




               BEFORE THE UNITED STATES JUDICIAL PANEL

                      ON MULTIDISTRICT LITIGATION


IN RE AHERN RENTALS, INC. “TRADE            MDL-__________________
SECRET” LITIGATION
                                            DECLARATION OF MICHAEL E.
                                            BREWER IN SUPPORT OF
                                            DEFENDANT
                                            EQUIPMENTSHARE.COM INC’S
                                            MOTION FOR TRANSFER OF
                                            RELATED ACTIONS TO THE
                                            DISTRICT OF NEVADA PURSUANT
                                            TO 28 U.S.C. SECTION 1407
       Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 2 of 26




       I, Michael E. Brewer, hereby declare:

       1.      I am an attorney at law duly admitted to practice before the courts of the State of

California. I am Partner with the law firm of Baker & McKenzie LLP, counsel of record for Defendant

EquipmentShare.com Inc. (“EquipmentShare”) in the above captioned matter.            I submit this

declaration in support of EquipmentShare’s Motion For Transfer Of Related Actions To The District

Of Nevada Pursuant To 28 U.S.C. Section 1407. I have personal knowledge of the facts set forth

herein, or have knowledge based on my review of records kept in my firm’s ordinary course of

business, and if called as a witness, could competently testify thereto.

       2.      Ahern Rentals, Inc. (“Ahern”) filed the action entitled “Ahern Rentals, Inc. v.

EquipmentShare.com, Inc., Daniel Martinez, and Jane Doe Martinez” on March 31, 2020.

       3.      Ahern filed the action entitled “Ahern Rentals, Inc. v. EquipmentShare.com, Inc.,

Matthew Allen, and Derrick Torres” (the “Allen” action) on September 9, 2019.

       4.      In the Allen action, Ahern served EquipmentShare with 52 requests for production, 20

interrogatories, and 16 requests for admission and has served deposition notices for Matthew Allen,

Derrick Torres, Dave Nichols, and Jeff Tucker. Attached as Exhibit A are true and correct excerpts

of discovery served by Ahern in the Allen action.

       5.      Ahern filed the action entitled “Ahern Rentals, Inc. v. EquipmentShare.com, Inc. and

Glen Maestretti” on April 3, 2020.

       6.      Ahern filed the action entitled “Ahern Rentals, Inc. v. EquipmentShare.com, Inc. and

ROE Business Entities” (the “RICO” action) on December 13, 2019 and filed its first amended

complaint on February 26, 2020.

       7.      In the RICO action, Ahern has served EquipmentShare with 63 requests for production

and 22 interrogatories. Attached as Exhibit B are true and correct excerpts of discovery served by

Ahern in the RICO action.


                                                1
       Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 3 of 26




       8.      Ahern has not yet served any deposition notices in the RICO action, but has served

initial disclosures that identified 81 individuals who Ahern claims are likely to have relevant

knowledge and as potential witnesses. That list includes individuals already subject to deposition

notices in other Actions such as Jabbok and William Schlacks, Dale Lawrence, Seth Taylor, Mathew

Allen, Derrick Torres, Michelle McCormac, William Meadows, Danny Martinez, Jessie Wade, Keith

Wade, Travis Mendenhall, Dave Nichols, Adam Donato, Jeff Tucker, and Eric Tucker, as well as

individuals identified in complaints in the other Actions.

       9.       Ahern filed the action entitled “Ahern Rentals, Inc. v. Keith Wade, Jessie Wade, and

EquipmentShare.com, Inc.” (the “Wade” action) on December 20, 2019.

       10.     In the Wade action, Ahern has served EquipmentShare with 13 requests for production

and seven interrogatories and has served deposition notices for Keith Wade, Jessie Wade, Jabbok

Schlacks (EquipmentShare’s CEO), and William Schlacks (EquipmentShare’s President).

       11.     Ahern filed the action entitled “Ahern Rentals, Inc. v. Adam Donato and

EquipmentShare.com, Inc.” on April 14, 2020.

       12.     Ahern filed the action entitled “Ahern Rentals, Inc. v. William J. Meadows and

EquipmentShare.com, Inc.” (the “Meadows” action) on August 30, 2019.

       13.     In the Meadows action, Ahern has served EquipmentShare with 25 requests for

production, 25 interrogatories, and 14 requests for admission and has also served notices for the

deposition of William Meadows, Matt Hicks, Adam Donato, Jason Stephenson, Terry Craven, Jabbok

Schlacks (EquipmentShare’s CEO), William Schlacks (EquipmentShare’s President), and Robbie

Gibson. Attached as Exhibit C are true and correct excerpts of discovery served by Ahern in the

Meadows action.

       14.     Ahern filed the action entitled “Ahern Rentals, Inc. v. EquipmentShare.com, Inc., Seth

Taylor, and Dale Lawrence” on February 19, 2020.


                                               2
        Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 4 of 26




       15.     Ahern filed the action entitled “Ahern Rentals, Inc. v. Michelle McCormac and

EquipmentShare.com, Inc.” (the “McCormac” action) on October 11, 2019, and filed an amended

complaint on December 16, 2019.

       16.     In the McCormac action, Ahern has served EquipmentShare with five requests for

production, four interrogatories, and four requests for admission. Ahern has also served a deposition

notice for Michelle McCormac. Attached as Exhibit D are true and correct excerpts of discovery

served by Ahern in the McCormac action.

       17.     Ahern filed the action entitled “Ahern Rentals, Inc. v. Travis Mendenhall and

EquipmentShare.com, Inc.” (the “Mendenhall” action) on March 30, 2020.

       18.     Although discovery has not yet commenced in the Mendenhall action, Ahern has

already served EquipmentShare with 18 requests for production and 14 interrogatories.

       19.     Ahern, represented by the same plaintiffs’ lawyers who represent Ahern in Maestretti,

also filed an additional complaint against EquipmentShare in the District of Colorado on April 9, 2020

(Ahern Rentals, Inc. v. EquipmentShare.com Inc., et al., District of Colorado, Case No. 20cv01011),

but Ahern voluntarily dismissed it the next day.

       20.     Ahern has also filed two cases against EquipmentShare in California state court, a case

against EquipmentShare in Texas state court, a case against EquipmentShare in Arizona state court,

and a case against EquipmentShare in Nevada state court.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed in Walnut Creek, California, on this 6th day of May 2020.

                                                           /s/ Michael E. Brewer

                                                           Michael E. Brewer




                                              3
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 5 of 26




             Exhibit A
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 6 of 26
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 7 of 26
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 8 of 26
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 9 of 26
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 10 of 26
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 11 of 26
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 12 of 26
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 13 of 26
        Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 14 of 26



 1   MARK J. CONNOT (10010)
     KEVIN M. SUTEHALL (9437)
 2   LUCY C. CROW (15203)
     FOX ROTHSCHILD LLP
 3   1980 Festival Plaza Drive, #700
     Las Vegas, Nevada 89135
 4   (702) 262-6899 tel
     (702) 597-5503 fax
 5   mconnot@foxrothschild.com
     ksutehall@foxrothschild.com
 6   lcrow@foxrothschild.com
     Attorneys for Plaintiff Ahern Rentals, Inc.
 7
 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10   AHERN RENTALS, INC., a Nevada                      Case No.: 2:19-cv-02138-JAD-BNW
     corporation
11
                           Plaintiff,                   PLAINTIFF AHERN RENTALS, INC.’S
12         v.                                           FIRST SET OF REQUESTS FOR
                                                        PRODUCTION OF DOCUMENTS TO
13   EQUIPMENTSHARE.COM, INC., a                        EQUIPMENTSHARE.COM INC.
     Delaware corporation; DOES I through X,
14   inclusive; and ROE BUSINESS ENTITIES I
     through X, inclusive,
15
                           Defendants.
16
17
18          Pursuant to Federal Rule of Civil Procedure 34, Plaintiff Ahern Rentals, Inc. (“Ahern”

19   or “Plaintiff”), by and through its counsel of record, the law firm of Fox Rothschild LLP,

20   requests that Defendant Equipmentshare.com Inc. (“Defendant” or “EquipmentShare”), produce

21   the following documents within thirty (30) days of the date of service of these requests.

22          Please specify which documents are produced in response to each of the numbered

23   paragraphs. These requests shall be deemed continuing so as to require further and supplemental

24   production by Defendant if Defendant obtains additional documents that are responsive to these

25   requests after Defendant’s initial production and inspection.

26                                            DEFINITIONS

27          1.      As used in these requests, “You,” “Your,” “EquipmentShare,” or “Defendant,”

28   means Defendant Equipmentshare.com Inc. and all of its present and former directors, officers,
        Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 15 of 26



 1                         REQUESTS FOR PRODUCTION OF DOCUMENTS
 2   REQUEST NO. 1:
 3          Produce all communications between any current or former EquipmentShare employee,
 4   agent, officer, director, shareholder, representative, or independent contractor and any current or
 5   former Ahern employee or independent contractor.
 6   REQUEST NO. 2:
 7          Produce all communications between any current or former EquipmentShare employee,
 8   agent, officer, director, shareholder, representative, or independent contractor and any current or
 9   former customer of Ahern.
10   REQUEST NO. 3:
11          Produce all documents and communications mentioning, concerning, or referring to
12   Ahern, Don Ahern, Ahern’s current or former employees, and/or Ahern’s current or former
13   customers.
14   REQUEST NO. 4:
15          Produce all documents and communications concerning Your agreements with and/or
16   promises to former or current Ahern employees whether those agreements or promises were
17   formal or informal.
18   REQUEST NO. 5:
19          Produce all documents and communications in Your possession, custody, or control that
20   concern the agreements that Ahern enters into with or provides to prospective, current, or
21   former employees. The purpose of this Request is to capture the extent and content of
22   information in EquipmentShare’s possession, custody, or control, regardless of whether Ahern
23   possesses the same or similar information.
24   REQUEST NO. 6:
25          Produce all documents and communications in Your possession, custody, or control that
26   concern the compensation that Ahern provides to prospective, current, or former employees.
27   The purpose of this Request is to capture the extent and content of information in
28
                                                Page 5 of 15
        Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 16 of 26



 1   information in EquipmentShare’s possession, custody, or control, regardless of whether Ahern
 2   possesses the same or similar information.
 3   REQUEST NO. 20:
 4          Produce all documents and communications in Your possession, custody, or control that
 5   concern the structure of Ahern’s business, including its sales network and management
 6   structure, that was generated or maintained by Ahern or its former or current employees. The
 7   purpose of this Request is to capture the extent and content of information in EquipmentShare’s
 8   possession, custody, or control, regardless of whether Ahern possesses the same or similar
 9   information.
10   REQUEST NO. 21:
11          Produce all documents and communications in Your possession, custody, or control that
12   concern recruitment, solicitation, or hiring of any former or current Ahern employees, including
13   but not limited to the employees identified in Interrogatory No. 13 in Ahern’s First Set of
14   Interrogatories to EquipmentShare.
15   REQUEST NO. 22:
16          Produce all communications recruiting or seeking to recruit, soliciting or seeking to
17   solicit, or hiring or seeking to hire former or current Ahern employees.
18   REQUEST NO. 23:
19          Produce all documents and communications concerning solicitation of customers
20   identified in response to Interrogatory No. 3 in Ahern’s First Set of Interrogatories to
21   EquipmentShare.
22   REQUEST NO. 24:
23          Produce all communications soliciting or seeking to solicit customers identified in
24   response to Interrogatory No. 3.
25   REQUEST NO. 25:
26          Produce all documents and communications offering Your services or prices to
27   customers identified in response to Interrogatory No. 3.
28
                                               Page 8 of 15
        Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 17 of 26



 1   MARK J. CONNOT (10010)
     KEVIN M. SUTEHALL (9437)
 2   LUCY C. CROW (15203)
     FOX ROTHSCHILD LLP
 3   1980 Festival Plaza Drive, #700
     Las Vegas, Nevada 89135
 4   (702) 262-6899 tel
     (702) 597-5503 fax
 5   mconnot@foxrothschild.com
     ksutehall@foxrothschild.com
 6   lcrow@foxrothschild.com
     Attorneys for Plaintiff Ahern Rentals, Inc.
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10   AHERN RENTALS, INC., a Nevada                          Case No.: 2:19-cv-02138-JAD-BNW
     corporation
11
                              Plaintiff,                    PLAINTIFF AHERN RENTALS, INC.’S
12          v.                                              FIRST SET OF INTERROGATORIES
                                                            TO EQUIPMENTSHARE.COM INC.
13   EQUIPMENTSHARE.COM, INC., a
     Delaware corporation; DOES I through X,
14   inclusive; and ROE BUSINESS ENTITIES I
     through X, inclusive,
15
                              Defendants.
16
17
18           Pursuant to Federal Rule of Civil Procedure 33, Plaintiff Ahern Rentals, Inc. (“Ahern”

19   or “Plaintiff”), by and through its counsel of record, the law firm of Fox Rothschild LLP,

20   requests that Defendant Equipmentshare.com Inc. (“Defendant” or “EquipmentShare”), answer

21   under oath each of the following interrogatories within thirty (30) days of the date of service of

22   these Interrogatories.

23                                               DEFINITIONS

24           1.      As used in these interrogatories, “You,” “Your,” “EquipmentShare,” or

25   “Defendant,” means Defendant Equipmentshare.com Inc. and all of its present and former

26   directors,   officers,    partners,    shareholders,   members,        managers,   employees,   agents,

27   representatives, attorneys, successors, predecessors, assigns, divisions, departments, parents,

28   subsidiaries, affiliates, entities, and others acting on its behalf.
        Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 18 of 26



 1   INTERROGATORY NO. 18:
 2          Identify all persons or entities, whether third parties or employees, who were hired or
 3   retained to conduct analyses, investigations, studies, or research concerning pricing, marketing,
 4   personnel, and competition in the equipment rental industry.
 5   INTERROGATORY NO. 19:
 6          Describe your policies and procedures governing employee use of information that was
 7   created while the employee was employed by another company or was created by or obtained
 8   from the employee’s former employer.
 9   INTERROGATORY NO. 20:
10          Identify the source of each document produced in Your response to Request No. 56 in
11   Ahern’s First Set of Requests for Production.
12   INTERROGATORY NO. 21:
13          Identify each item of construction equipment available to rent at each EquipmentShare
14   location. For each piece of equipment, please identify: (1) the type of equipment (for example,
15   “boom lift”); (2) the manufacturer; (3) the serial number; and (4) the EquipmentShare location
16   where the equipment in located.
17   INTERROGATORY NO. 22:
18          For each individual identified in response to Interrogatory No. 1, describe your
19   knowledge concerning whether each individual has ever used, intended to use, or discussed an
20   application called “Copy my Data.”
21          DATED this 24th day of April, 2020.
                                                     FOX ROTHSCHILD LLP
22
23                                                   /s/ Mark J. Connot
                                                     MARK J. CONNOT (10010)
24                                                   KEVIN M. SUTEHALL (9437)
                                                     LUCY C. CROW (15203)
25                                                   1980 Festival Plaza Drive, Suite 700
                                                     Las Vegas, Nevada 89135
26                                                   Attorneys for Plaintiff Ahern Rentals, Inc.
27
28
                                               Page 8 of 9
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 19 of 26
           Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 20 of 26




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 Ahern Rentals, Inc.,                         Civil Action No. 2:19-cv-02823-DCN

                     Plaintiff,

        vs.

 William J. Meadows and                      PLAINTIFF’S FIRST SET OF INTERROGATORIES
 EquipmentShare.com Inc.,                        AND REQUESTS FOR PRODUCTION OF
                                                    DOCUMENTS TO DEFENDANT
                     Defendants.                    EQUIPMENTSHARE.COM INC.




       Pursuant to Rules 33 and 34 of the Federal Rules of Civil Procedure, Plaintiff Ahern

Rentals, Inc (“Ahern” or the “Company”) hereby propounds its First Set of Interrogatories and

Requests      for   Production    of   Documents   to   Defendant     EquipmentShare.com       Inc.

(“EquipmentShare”), as set forth below, and requests that Defendant serve its responses in writing

along with copies of the requested documents to counsel for Ahern within thirty (30) days of

service hereof.

       Pursuant to Rule 33 & 34 of the Federal Rules of Civil Procedure, Ahern hereby requests

that Defendant produce the original of all documents designated herein and allow Ahern or its

counsel to inspect and copy said documents. Said production and inspection shall occur at the

offices of Littler Mendelson, PC, 110 E. Court Street, Suite 201, Greenville, South Carolina 29601,

within thirty (30) days after service hereof unless an agreement to the contrary is reached, in

writing, between the parties.
             Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 21 of 26




       8.       Please produce copies of all pleadings, correspondence and other non-privileged

documents related to any litigation involving the employees identified in response to Interrogatory

Nos. 6 and 7, as well as for those matters identified in response to Interrogatory No. 2.

       9.       Please produce all correspondence, including emails, text messages, proposals,

orders, invoices, and other correspondence, between Defendant and any customer identified in

response to Interrogatory Nos. 8 and 9 above from January 1, 2019, to the present.

       10.      Please produce all correspondence, including emails, text messages, proposals,

orders, invoices, and other correspondence, between Defendant and any vendor or supplier

identified in response to Interrogatory No. 10 above from January 1, 2019, to the present.

       11.      To the extent not provided in response to the foregoing Requests, please produce

all correspondence, including emails, text messages, proposals, orders, invoices, and other

correspondence, between Defendant and any current or former customer of Ahern from January 1,

2019, to the present, originating from or involving Defendant’s locations in South Carolina or

Georgia.

       12.      Please produce all documents evidencing Defendant’s sales, billings and/or revenue

by customer for each month commencing with January 1, 2019, for all locations within South

Carolina and Georgia.

       13.      Please produce all correspondence of any kind between Defendant and any current

or former employee of Ahern, other than Meadows, regarding his or his employment with Ahern,

potential employment with EquipmentShare, any customer or former customer of Ahern, or any

vendor or supplier of Ahern.




                                                 8
            Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 22 of 26




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 Ahern Rentals, Inc.,                         Civil Action No. 2:19-cv-02823-DCN

                    Plaintiff,

        vs.

 William J. Meadows and                              PLAINTIFF’S SECOND SET OF
 EquipmentShare.com Inc.,                       INTERROGATORIES AND REQUESTS FOR
                                                PRODUCTION OF DOCUMENTS AND FIRST
                    Defendants.                REQUESTS FOR ADMISSION TO DEFENDANT
                                                     EQUIPMENTSHARE.COM INC.



       Pursuant to Rules 33, 34 and 36 of the Federal Rules of Civil Procedure, Plaintiff Ahern

Rentals, Inc. (“Ahern” or the “Company”) hereby propounds its Second Set of Interrogatories and

Requests for Production of Documents and First Requests for Admission to Defendant

EquipmentShare.com Inc. (“EquipmentShare”), as set forth below, and requests that Defendant

serve its responses in writing along with copies of the requested documents to counsel for Ahern

within thirty (30) days of service hereof.

       These Interrogatories, Requests for Production and Requests for Admission shall be of a

continuing nature and Defendant’s responses thereto shall be supplemented from time to time as

required by the Federal Rules of Civil Procedure.

                                             INTRODUCTION

       A.      As used herein, the terms “Defendant,” “you,” or “your” refer without limitation to

Defendant EquipmentShare.com Inc., together with any allied, affiliated or parent companies, as

well as all agents, employees, and representatives acting on behalf of same.
             Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 23 of 26




       4.       Please describe with particularity the compensation arrangements for those

employees identified in your Answers to Interrogatories 2 and 3 above.

       5.       Please identify all rental equipment located at EquipmentShare’s Charleston, South

Carolina location, including type, manufacturer and serial number, from January 1, 2019, to the

present.

       6.       Please state the terms of purchase or lease of all rental equipment identified in your

Answer to Interrogatory No. 5 above, during the same time period.

       7.       Please identify all rental equipment located at EquipmentShare’s Savannah,

Georgia location, including type, manufacturer and serial numbers, from January 1, 2019, to the

present.

       8.       Please state the terms of purchase or lease of all rental equipment identified in your

Answer to Interrogatory No. 7 above, during the same time period.

       9.       Please state the names, positions, hire dates and terms of employment of all former

Ahern employees that currently are or were employed by EquipmentShare in South Carolina from

January 1, 2019, to the present.

       10.      Please state the names, positions hire dates and terms of employment of all former

Ahern Employees that currently are or were employed by EquipmentShare in Georgia from

January 1, 2019, to the present.

       11.      Please describe with particularity all efforts by EquipmentShare to ensure that

Meadows and any other former Ahern employee do not use or disclose any confidential or

proprietary information belonging to Ahern during their employment with EquipmentShare.




                                                  5
Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 24 of 26
            Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 25 of 26




Gregory S. Roberts (9092)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P.O. Box 45385
Salt Lake City, Utah 84145-0385
Telephone: (801) 532-1500
groberts@rqn.com

Attorney for Plaintiff


                         IN THE THIRD JUDICIAL DISTRICT COURT
                           SALT LAKE COUNTY, STATE OF UTAH


AHERN RENTALS, INC., a Nevada                             PLAINTIFF’S FIRST SET OF
Corporation                                              REQUESTS FOR ADMISSION,
                                                     INTERROGATORIES AND REQUESTS
               Plaintiff,                            FOR PRODUCTION OF DOCUMENTS
                                                              TO DEFENDANT
       v.                                               EQUIPMENTSHARE.COM, INC.

MICHELLE MCCORMAC, an individual, and
EQUIPMENTSHARE.COM, INC., a                                    Judge: Kara Pettit
Delaware Corporation
                                                             Civil No. 190908058
               Defendants.


       Pursuant to Rules 26, 33, 34, and 36 of the Utah Rules of Civil Procedure, Plaintiff Ahern

Rentals, Inc. (“Ahern”) propounds the following Requests for Admission, Interrogatories, and

Requests for Production of Documents to Defendant EquipmentShare.com, Inc.

(“EquipmentShare”).

                                        DEFINITIONS

The following definitions apply to these Requests:

       “Defendant,” “EquipmentShare,” “you,” or “your” shall mean Defendant

EquipmentShare and any person acting under its direction or control.
          Case MDL No. 2945 Document 1-3 Filed 05/06/20 Page 26 of 26




EquipmentShare representatives that communicated with McCormac prior to her employment

with EquipmentShare; (iii) the total compensation package (including salary, bonuses, insurance,

and any other benefits) offered to McCormac; and (iv) any and all agreements executed between

EquipmentShare and McCormac..

                                  INTERROGATORY NO. 3

       Identify any and all former Ahern employees that have been recruited by

EquipmentShare; which of these employees currently work for EquipmentShare; and the total

compensation package (including salary, bonuses, insurance, and any other benefits) offered to

such individuals.

                                  INTERROGATORY NO. 4

       Identify any and all former Ahern customers that are now customers of EquipmentShare.

                    REQUESTS FOR PRODUCTION OF DOCUMENTS

                                       REQUEST NO. 1

       Produce all documents and communications that you reviewed, consulted, or considered

in responding to the foregoing Requests for Admission or Interrogatories.

                                       REQUEST NO. 2

       Produce all documents and communications, including emails and text messages, relating

to EquipmentShare’s recruitment of and/or hiring any former Ahern employees (including

McCormac) to work for EquipmentShare.

                                       REQUEST NO. 3

      Produce a copy of McCormac’s entire personnel file (including, but not limited to, any

employment agreement or policies that she has signed and employee handbook).


                                               6
